PER CURIAM.
This appeal was argued with the two appeals in E. C. Shevlin Company v. United States of America, 146 F.2d 616, and 146 F.2d 613. Appellant had a judgment in his favor entered on June 7, 1943 by the District Court of the District of Oregon in a proceeding to condemn his Oregon land and awarding him damages. The term of court ended on July 4, 1943. As in the two Shevlin cases, after the term had expired, the District Court on September 3, 1943, in an ex parte proceeding initiated by the United States, set aside the judgment and ordered a new trial. The ground of the ex parte order was that the losing litigant, the United States, “believes it expedient to introduce further testimony in this cause relating to the fair market value of the property, including merchantable timber thereon, taken in this proceeding;
A second trial was had, a verdict rendered and a second judgment entered from which this appeal is taken. For the reasons stated in 146 F.2d 613 we hold valid the first judgment, the order setting it aside void and reverse as to the second judgment.
Reversed.